1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Status

2.	This communication is in response to the Preliminary Amendment filed 04.05.2022. Claims 1-20 have been canceled, and new set of claims 21-40 have been added. Therefore, claims 21-40 remain pending in this application.
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statement (IDS) dated 10.26.2021 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

5.	Applicant’s claim for priority of US Application filed on 11.20.2013 is acknowledged. The Examiner takes the US Application date of 11.20.2013 into consideration. 
Double Patenting

6.	Claims 21-40 of the immediate application are patentably indistinct from claims 1-20 of U.S. Patent No. 11,157,868. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and enough reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,157,868. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams are directed to the same invention.

The mapping of exemplary claim 21 of the immediate application to exemplary claim 1 of the patent follows:

Immediate Application
Patent No.: 11,157,868
Claim 21: A computerized method of identifying substitute pairs in a group of products, each product associated with product attributes, the method comprising: identifying, by a processor, one or more product attributes of a plurality of product attributes that are most likely to correspond to whether a product is a substitute for another product, wherein: the one or more product attributes are identified based on a plurality of known substitute pairs of a first subset of products of the group of products; and each of the known substitute pairs comprises a first product and a second product that is a substitute for the first product; identifying, by the processor, based on the one or more product attributes, one or more additional substitute pairs wherein at least one of the first product or the second product of each of the additional substitute pairs is from a second subset of group of products; and storing, by the processor, in a non-transitory computer memory, indications of the additional substitute pairs in an electronic record of product substitutes.
Claim 1: A computerized method of identifying substitute pairs in a group of products, each product associated with product attributes, the method comprising: receiving a plurality of inputs indicative of whether each of a subset of possible product pairs in the group of products is a substitute pair, where each substitute pair includes a first product and a second product that is a substitute for the first product; electronically accessing the product attributes associated with each of the products in the subset; automatically identifying, by a processor, one or more of the product attributes that are most likely to correspond to whether a product is a substitute for another product; electronically accessing the product attributes associated with additional products in the group of products; automatically identifying, by the processor, based on the identified product attributes, one or more additional substitute pairs in the group of products; and revising, by the processor, in a non-transitory computer memory, an electronic record of product substitutes by adding indications of the additional substitute pairs.




Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 form has been reviewed and considered.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687















/GA/Primary Examiner, Art Unit 3627